NO. 12-13-00007-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

JOSEPH EARL LOVELY,                              §            APPEAL FROM THE 3RD
APPELLANT

V.                                               §           JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §           ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction. Appellant was convicted of
unlawful possession of a firearm by a felon and sentenced to imprisonment for ten years. His
sentence was suspended, and he was placed on community supervision for ten years. Later, the
State filed a motion to revoke Appellant’s community supervision, and Appellant pleaded “true”
to two paragraphs of the motion. After a hearing, the trial court found that Appellant had violated
the terms of his community supervision, revoked his community supervision, and sentenced him to
imprisonment for ten years.
       In a criminal case, the notice of appeal must be filed within thirty days after sentence is
imposed or within ninety days after that date if a timely motion for new trial is filed. TEX. R. APP.
P. 26.2(a). Appellant’s sentence was imposed on August 24, 2012, and he timely filed a motion
for new trial. Therefore, his notice of appeal was due to have been filed no later than November
26, 2012. However, Appellant did not file his notice of appeal until January 8, 2013. Because
Appellant’s notice of appeal was not filed on or before November 26, 2012, it was untimely, and
this court has no jurisdiction of the appeal.
         Along with his notice of appeal, Appellant also filed a motion for extension of time to file
his notice of appeal. See TEX. R. APP. P. 26.3. According to Rule 26.3, an appellate court may
extend the time to file a notice of appeal if, within fifteen days after the deadline for filing the
notice of appeal, the appealing party files (1) a notice of appeal in the trial court and (2) a motion
for extension of time in the appellate court. See id. Here, the deadline for filing Appellant’s
notice of appeal was November 26, 2012. Therefore, under Rule 26.3, his motion for extension of
time must have been filed not later than December 11, 2012. Because Appellant did not file his
motion until January 8, 2013, it was untimely and must be overruled.
         Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, we overrule Appellant’s motion
for extension of time to file his notice of appeal and dismiss the appeal for want of jurisdiction.
See TEX. R. APP. P. 42.3(a).
Opinion delivered January 16, 2013.
Panel consisted of Worthen, Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                          2
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                          JANUARY 16, 2013


                                         NO. 12-13-00007-CR


                                     JOSEPH EARL LOVELY,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee

                             Appeal from the 3rd Judicial District Court
                           of Anderson County, Texas. (Tr.Ct.No. 29110)

                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this court is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.